Citation Nr: 1203421	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-20 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

On his VA Form-9 received in June 2008, the Veteran checked the box indicating that he wanted a BVA hearing at a local VA office (Travel Board hearing).  However, in August 2008, he opted for a local hearing with the RO in lieu of a Travel Board hearing.  The Veteran testified before a Decision Review Officer sitting at the RO.

A videoconference hearing was also scheduled for November 2010, however in the same month, the Veteran's representative submitted a letter in which it was noted that the Veteran wished to withdraw his scheduled appeal.  Attached to that letter was a statement signed by the Veteran in which he requested to cancel his scheduled hearing and specifically asked that his appeal be continued.  Thus it appears that the Veteran's intent was to cancel his November 2010 hearing and not his entire appeal.   

As to the psychiatric claim, the Board has determined that the issue for consideration is limited to service connection for an acquired psychiatric disability other than PTSD, given that August 1991 and August 1999 rating decisions specifically denied service connection for PTSD.  Because the Veteran did not appeal these rating decisions, they are final and the considerations of Clemons v. Shinseki, regarding the need to consider other diagnoses which may be implicated by the Veteran's symptoms, do not apply in this case.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The service connection claims for a right hand disability, a bilateral hip disability, and psychiatric disability other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

On a VA Form-9 received in August 2010, the Veteran indicated that his right knee symptoms have worsened.  He is currently service-connected for residuals of a right knee injury.  Thus the issue of entitlement to an increased rating for residuals of right knee injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam during the Vietnam era and is not shown do have set foot in the Republic of Vietnam during service; he is therefore not presumed exposed to herbicides, including Agent Orange. 

2.  Type II diabetes mellitus was not manifest in service or within one year of separation, and is not attributable to service, including claimed herbicide exposure. 


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As to the diabetes claim, the Board notes that VCAA notice requirements were satisfied by virtue of April 2007 and March 2009 letters sent to the Veteran.   These letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.   VA advised the Veteran as to how disability ratings and effective dates are assigned.  After the issuance of all VCAA notice, the claim was readjudicated by way of supplemental statements of the case in May and December 2009.   

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The claims folder contains service treatment records, VA medical evidence, private medical evidence, records from the Social Security Administration, and the Veteran's contentions.  The Veteran was afforded the opportunity to testify at a RO hearing.   A videoconference hearing was also scheduled but the Veteran cancelled.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his diabetes claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  In McLendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81. 
The Veteran's service treatment records are negative for any complaints or treatment suggesting diabetes.  Further, the Board finds that there is no credible lay or medical evidence suggesting that diabetes had its onset in service, and no competent evidence otherwise showing that his diabetes is related to any incident of service, to include any herbicide exposure.  As will be discussed below, the possibility of a relationship between his service and diabetes, diagnosed decades thereafter, is beyond the competence of the Veteran, as a lay person.  Thus, his own contentions in that regard are not probative, and cannot serve to suggest an association to service so as to satisfy the requirements of McLendon.  Accordingly, a VA examination is not warranted. 

Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253   (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307   (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).   Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89   (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38   (2007); Caluza v. Brown, 7 Vet. App. 498, 511(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 


Analysis

The Veteran is currently diagnosed with type II diabetes mellitus.  His primary contention is that such disability is due to herbicide exposure in Vietnam.  During his RO hearing, the Veteran indicated that while stationed in Germany, he took a flight to Vietnam to deliver mechanical parts and stayed there for 31 days.  He referred to the trip as a "military hop."  

The Board notes that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. § 3.307(a)(6)(iii)  provides that service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 

The Federal Circuit in Haas v. Peake found that VA's interpretation as requiring physical presence within Vietnam, or the territorial waters of Vietnam in order to be entitled to the presumption of herbicide exposure is not plainly erroneous or inconsistent with the language of section 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).  If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In addition, pursuant to a recent regulatory amendment, ischemic heart disease, Parkinson's disease, and hairy cell leukemia have been added to the list of presumptive disabilities.  See Final Rule, 75 Fed. Reg. 53,202 -216 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007). 

Given the Veteran's contentions regarding claimed exposure to herbicides in Vietnam, the RO, in March 2009, requested that the National Personnel Records Center (NPRC) furnish any dates of Vietnam service for the Veteran.  In the same month, NPRC indicated that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  Also, the Veteran's service personnel records show that he served in Germany beginning in March 1970 for just over one year.  There is no evidence of any temporary duty to Vietnam.  His DD-214 in particular shows service only in Europe.  Based on the foregoing, the Board concludes that service in the Republic of Vietnam has not been shown.  

Moreover, the Veteran's contention that he took a flight to Vietnam during service has not been substantiated by any objective evidence in the claims folder or presented by the Veteran.  In fact, the Board questions the credibility of the Veteran's report of having flown into Vietnam to deliver mechanical parts because further review of his psychiatric treatment and evaluation notes show his reports of having had combat service in Vietnam (see, e.g., see May 1991 VA evaluation note and July 1991 private examination report) and having killed 16 Viet Cong (see see May 1999 VA substance abuse assessment notes) in Vietnam.  Regardless of his contentions however, in the absence of corroborating evidence that the Veteran ever set foot in Vietnam, exposure to herbicides during service in Vietnam may not be presumed.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Review of the record shows that there is no evidence of diabetes mellitus during service.  In this regard, the Veteran's service treatment records show no complaints, diagnoses, or treatment for diabetes mellitus. 

Diabetes is not shown within the first post-service year, nor is it contended otherwise.  In fact, a diagnosis of diabetes is not shown in the record until 2006, decades following the Veteran's service discharge.  There is also no competent medical evidence that associates his current diabetes to any incident of service. 

The Board notes that the grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects that the Veteran is diagnosed with type II diabetes, it does not contain competent evidence relating such disability to any injury or disease in service, or to claimed herbicide exposure.  The Board has duly considered the Veteran's statements that his diabetes is related to service, to include herbicide exposure therein.  However, as discussed, there is no evidence to substantiate that the Veteran ever set foot in Vietnam during his period of active service.  And while the Veteran is competent to report observable symptoms, he is not competent to testify as to the etiology of his diabetes, as such condition is far too complex a medical question to lend itself to the opinion of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In light of the foregoing reasons and bases, the Board finds that the preponderance of evidence is against the claim of entitlement to service connection for type II diabetes mellitus and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the claim must be denied. 




ORDER

Service connection for type II diabetes mellitus, to include as due to claimed herbicide exposure, is denied.


REMAND

Service treatment records show that the Veteran collided with another football player in August 1970, sustaining injury to his right knee; he is currently service-connected for residuals of right knee injury.  

During his March 2009 RO hearing, the Veteran asserted that he has bilateral hip and right hand disabilities that are related to the in-service football injury in August 1970.  He contends that when he was hit in the knee by another football player he tried to catch himself as he landed on the ground, the result of which was a broken finger, a  snapped" hip, and a "fractured hip socket."  The Veteran reports currently having had pain in the hips and right hand since service.  

Service treatment records do not show a diagnosis pertinent to the hips or right hand; however, they do show that the Veteran underwent x-rays of his right PIP joint of the index finger on or about July 8, 1970, prior to the football injury.  

Also a review of the Veteran's VA medical records shows current complaints of pain in the hips.  Moreover, x-rays of the right hip taken in May 1999 show evidence of an old healing fracture of the neck of the right femur with ectopic bone formation at the medial aspect of the neck.  X-rays of the right hip taken in May 2007 show evidence of myositis ossifcans of the right femur.  The Board further observes that VA treatment notes dated in April 2007 show complaints of right hand pain for the past thirty years and evidence of deformity of the MCP joints.  According to an August 2007 orthopedic surgery note, there is x-ray evidence of some degenerative changes in the right little finger.    

In light of the Veteran's contentions and the in-service football injury, the Board finds that the Veteran should be afforded VA examination to determine the etiology of any current bilateral hip and right hand disabilities.  

The Veteran also seeks service connection for depression, and is currently diagnosed with such disability.   His service treatment records do not show that he was diagnosed with a psychiatric disability during service, however the Board observes that upon separation, on his Report of Medical History dated in March 1971, the Veteran reported having had "nervous trouble of any sort."  In light of the current diagnosis of depression and the evidence of psychiatric complaints expressed upon service separation, the Board finds that the Veteran should be afforded a psychiatric examination.   

Accordingly, the case is REMANDED for the following action:

1.   After obtaining any outstanding pertinent evidence, schedule the Veteran for appropriate VA examination to determine the nature and etiology of any currently diagnosed right hand and bilateral hip disabilities.  All studies deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to the examiner. 

a.  The examiner should diagnose any right hand disability, to include the fingers, found to be present, and then opine as to whether it is at least as likely as not that the Veteran has a right hand disability that is related to or had its onset in service.  

Any opinion should be reconciled with all medical evidence of record, to include the July 1970 service record showing treatment/x-rays for right hand pain, and the August 1970 football injury.  The examiner is also asked to specifically acknowledge and discuss the competent lay evidence regarding the continuity of right hand symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion). 
b.   The examiner should diagnose any right and/or left hip disability found to be present, and then opine whether it is at least as likely as not that the Veteran has a right and/or left hip disability that 
i) is related to or had its onset in service, to include the August 1970 football injury; or 
ii) is proximately due to, or alternatively, aggravated by his service-connected right knee disability.  
The examiner is asked to comment on the May 1999 x-ray evidence showing an old healing fracture of the neck of the right femur, as well as the competent lay evidence regarding the continuity of hip symptomatology since service.  

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided. 

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability, other than PTSD.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner.  

The examiner is asked to:  

a.  indicate all acquired psychiatric disabilities other than PTSD, to include depression, currently shown; 

b.  opine whether it is at least as likely as not that the Veteran has an acquired psychiatric disability other than PTSD that was incurred in service or is otherwise related to service;

c.  identify any psychiatric disorder that is found to have clearly and unmistakably preexisted the Veteran's military service; and

d.  if any psychiatric disability is found to have clearly and unmistakably preexisted service, indicate whether such preexisting disability clearly and unmistakably was NOT aggravated in service;

Any opinions should be reconciled with the Veteran's psychiatric complaints expressed on his Report of Medical History upon discharge, a July 1991 Special Psychiatric Examination report noting a history of childhood trauma, and a June 2009 VA psychiatric triage consultation report.

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided. 

3.  Thereafter, readjudicate the Veteran's appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


